                                                               UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF CONNECTICUT

         JASON BORELLI,                                                   :
             Plaintiff,                                                   :
                                                                          :      No. 3:18-CV-801 (VLB)
                      v.                                                  :
                                                                          :
         NANCY A. BERRYHILL, ACTING                                       :       September 6, 2019
         COMMISSIONER OF SOCIAL                                           :
         SECURITY,                                                        :
             Defendant.                                                   :

         MEMORANDUM OF DECISION REMANDING THE CASE TO THE COMMISSIONER

              Plaintiff Jason Borelli (“Mr. Borelli” or “Plaintiff”) challenges the Commissioner of

Social Security’s final decision to deny his application for disability benefits pursuant to

42 U.S.C. § 405(g). Mr. Borelli moves to reverse or remand the decision, arguing that the

Administrative Law Judge (“ALJ”) failed to fully develop the record, that Mr. Borelli’s

claims of pain were insufficiently evaluated, and that the residual functional capacity

assessment is unsupported. Defendant Nancy A. Berryhill, Acting Commissioner of

Social Security (“Defendant”), moves to affirm the Commissioner’s final decision. For

the reasons stated below, the Court DENIES Defendant’s motion and GRANTS Plaintiff’s

motion to remand to allow the ALJ to fully develop the record.

    I.        Background

       Mr. Borelli was born in 1976 and educated up to the 8th grade.1 [R. 158, 160].2 He has

a history of work in the manual trade. Id. Mr. Borelli is married with three children. Id.

His disability claim is based primarily on chronic lower back pain resulting from herniated

discs with impingement of the nerve root. Id. at 158, 161.


1
  Mr. Borelli testified that he only went through 8th grade, though he could not remember
at what age he stopped going to school, see [R. 160], and elsewhere in the record Mr.
Borelli indicates he may have completed up to 10th grade, see [R. 310].
2
  Citations to the record, [Dkt. 15], are identified as [R. __].
                                                1
                      A. Medical Records3

              Dr. Borelli saw Dr. Xiaoming Hong for primary care treatment from March 2012 to

October 2012, with continued appointments after that as well. [R. 408, 413, 417-21]. On

March 23, 2012, Mr. Borelli saw Dr. Xiaoming Hong and complained of back pain

stemming from a motor vehicle accident seven years prior. [R. 421]. Mr. Borelli reported

tenderness and had a positive straight leg raising test, suggesting that a herniated disk

may be the cause of the pain. Id. Mr. Borelli took Motrin and Percocet for the pain. [R.

418-20]. He also noted a history of mild depression and problems sleeping. Id.

              In April 2012, Plaintiff reported dental concerns, weight loss, difficulty sleeping,

and mild depression. Id. Examinations of Plaintiff’s extremities and neurological system

were unremarkable. [R. 419]. During his next visit, Plaintiff reported that he was moving

furniture and had pain in the middle of his back. [R. 417]. Dr. Hong prescribed Robaxin

and Mobic. [R. 417]. In September 2012, Plaintiff reported low back pain; he requested

Percocet, but did not want to go to pain management. [R. 413]. Dr. Hong referred Plaintiff

to a cardiologist, Dr. Nathan Kruger, for dyslipidemia and complaints of chest discomfort.

[R. 407].

              Plaintiff saw Dr. Kruger on September 14, 2012. [R. 407]. Mr. Borelli complained of

shortness of breath, jaw discomfort, severe headaches and episodic dizziness. Id. Dr.

Kruger observed that Plaintiff walked comfortably and that he was neurologically intact.

Id. His weight was noted at 305 pounds. Dr. Kruger recommended regular aerobic

exercise to lose weight. Id.





3
 The Commissioner stipulates to the facts included in Plaintiff’s Brief, [Dkt. 19-1 at 2-11],
and includes supplemental facts, see [Dkt. 27-1 at 2-18]. The Court’s recitation of the
medical history is based on both parties’ filings and the record.
                                              2
      Plaintiff saw APRN Julie Dunn of Connecticut Gastroenterology Consultants on

October 11, 2012, complaining of a variety of ailments including solid food dysphagia

(difficulty swallowing), bloating, and irregular bowel pattern. [R. 404-06]. The physical

examination findings were unremarkable. Id. APRN Dunn recommended an endoscopy

and a colonoscopy following cardiac clearance. Id. She also recommended a proton-

pump inhibitor (PPI) and Align, but Plaintiff declined medication. Id.

      Mr. Borelli saw Dr. Steve Levin on November 16, 2012 for pain management

evaluation for low back pain. [R. 398-403]. Mr. Borelli reported that his back pain had

returned four months ago, noting that surgery was initially recommended but that he had

lost weight and his back pain had improved. [R. 398]. Mr. Borelli indicated that his ability

to perform activities of daily living, including household chores, shopping and driving,

were intact. Id. Mr. Borelli’s gait was guarded, but he could heel and toe walk, indicating

normal muscle strength. [R. 399]. He had full strength through his upper and lower

extremities and the straight leg raising tests were negative. Id. Dr. Levin noted diagnoses

of degenerative disc disease with possible spondylosis, myofascial pain syndrome, sleep

disturbance, and gait disturbance. [R. 402]. He referred Mr. Borelli to physical therapy /

occupational therapy, and prescribed Baclofen and temporary Oxycodone.              Id.   On

January 4, 2013, Plaintiff reported some benefit with pain medication. [R. 453-54].

      Mr. Borelli reported to the emergency room at Milford Hospital on January 8, 2013

following a motor vehicle collision, reporting pain primarily in his left trapezius area. [R.

430-31]. Plaintiff reported that he did not take any medications and was prescribed

Oxycodone/acetaminophen and Flexeril. Id.

      On January 30 and in February 2013, Plaintiff reported continued benefit from

medication to Dr. Levin.    [R. 453].   Mr. Borelli had attended three physical therapy


                                             3
sessions but did not intend to return due to neck pain.           Id.   Mr. Borelli used a

transcutaneous electrical nerve stimulation (“TENS”) unit during sessions and wanted to

use one at home as he had experienced improved symptoms after use. Id.

      In March 2013, Mr. Borelli returned to The Orthopaedic Group for the first time in

approximately five years and saw Dr. Shirvinda Wijesekera. [R. 442-45]. On examination,

Mr. Borelli’s weight was noted at 320 pounds, resulting in a Body Mass Index (“BMI”) of

41.1, within the “extreme obesity” range. Id. Mr. Borelli sat comfortably and was not in

any acute distress; his mood and affect were normal. Id. Examinations of Mr. Borelli’s

cervical and thoracic spine were unremarkable, but he had tenderness in his lumbar

spine. Id. He had normal sensation, full strength, painless motion, and normal reflexes

in his upper and lower extremities and he could toe and heel walk and rise from a seated

position. Id. Dr. Wijesekera prescribed a course of steroids, Medrol Dosepak. Id. An

MRI of Mr. Borelli’s lumbar spine showed degenerative disc disease and facet arthropathy

in the lumbar spine without central spinal canal stenosis; and left foraminal L3-L4

protrusion and mild facet arthropathy resulting in mild foraminal stenosis, and potential

contact with the exiting L3 nerve root. [R. 447-48].

      In March and April 2013, Mr. Borelli reported to Dr. Levin that he was benefitting

from pain medication and use of the TENS unit. [R. 453].

      Mr. Borelli had an orthopedic follow-up with physician’s assistant (“PA”) Sherri

O’Connor in April 2013, reporting continued lumbar pain with radiculitis. [R. 441, 456].

On examination. Mr. Borelli showed a mildly positive straight leg raise on the left side and

a mildly antalgic gait, but was otherwise neurologically intact. [R. 441]. PA O’Connor

noted that Mr. Borelli was having significant symptoms causing moderate-to-severe pain

and noted her impression was that he had an L3-L4 disc bulge causing L3 radiculitis and


                                             4
L5-S1 disc bulge. PA O’Connor prescribed Mobic and scheduled an epidural injection.

Id.

       Dr. Wijesekera administered a lumbar spine epidural injection in May 2013. [R. 432-

34, 446, 450]. Mr. Borelli reported that the injection increased his pain. [R. 423, 425, 427,

440]. Dr. Levin changed Mr. Borelli’s medication from Oxycodone to Oxycontin. [R. 452-

53].   In June 2013, Mr. Borelli asked Dr. Levin to change his medication back to

Oxycodone. Dr. Levin offered him an alternative opioid, which Mr. Borelli declined, saying

that if Dr. Levin would not prescribe what he wanted, Dr. Wijesekera would take over his

pain medication. [R. 423]. Dr. Levin noted that Mr. Borelli’s ability to do chores and ability

to engage in daily activities was intact. [R. 424].

       On June 28, 2013, Mr. Borelli went to the emergency room with sudden onset back

pain. He was diagnosed with a lumbar strain, prescribed Percocet, and sent home. [R.

435-38]. Mr. Borelli saw Dr. Wijesekera on July 10, 2013 and reported that he was not

taking pain medication on a regular basis but sometimes took Percocet four times per

day. [R. 439]. On examination, Mr. Borelli was alert and oriented with normal appearance

and affect. He had some diffuse paraspinal tenderness but his physical examination was

otherwise unremarkable. Id. Dr. Wijesekera recommended Mr. Borelli resume his pain

management and referred him to a neurologist for an EMG. [R. 435-39].

       On August 6, 2013, Mr. Borelli went to the emergency room and reported back pain.

[R. 464-67, 512-13, 606-08]. He was seen by Dr. Robert Bayer at Yale New Haven. [R. 464-

66]. Mr. Borelli said he took Percocet only when he needed it and denied difficult walking,

numbness, and weakness. [R. 464]. He had tenderness in his spine, but no spasm, and

could sit and stand without difficulty and walked well. [R. 465]. He was given Naproxen

and a Lidocaine patch. [R. 512, 608].


                                              5
      On September 9, 2013, Mr. Borelli saw Dr. Wijesekera and complained of pain

radiating down his right leg. [R. 648]. An EMG showed no evidence of radiculopathy. Id.

Dr. Wijesekera recommended pain management but did not recommend surgical

intervention. Id.

      Mr. Borelli saw Dr. Mohan Vodapally on September 11, 2013 for a pain management

evaluation. [R. 715-18]. On examination, Mr. Borelli had an antalgic gait, but heel and toe

walking were normal. [R. 716-17]. His shoulders and cervical spine were normal and he

had 5/5 strength in all major muscle groups, but he had restricted range of motion and

tenderness in his lumbosacral spine. Id. Lumbar facet loading was positive on both

sides. Mr. Borelli’s straight leg raising test was negative. Id. Dr. Vodapally diagnosed

lumbosacral    spondylosis   with   myelopathy,    lumbar   disc   displacement    without

myelopathy, and obesity.      [R. 717].   He prescribed Oxycodone and Zanaflex and

recommended diagnostic lumbar facet mapping. [R. 717-18].

      On September 24, 2013, Dr. Vodapally noted that the medication somewhat

alleviated Mr. Borelli’s pain. He performed a bilateral L3, L4, and L5 medial branches of

posterior rami block with fluoroscopic guidance. [R. 711-14]. At a follow-up appointment

on September 30, Dr. Wijesekera noted unremarkable physical examination findings and

that Mr. Borelli was doing better and should continue pain management. [R. 647, 711-12].

      Mr. Borelli went to the emergency room on September 30, 2013 complaining of non-

radiating chest pain, shortness of breath, recent difficulty word-finding, a sensation

“while he was driving he felt as if the car was going to the left,” and back pain. [R. 609-

10]. His gait and coordination were normal; he had tenderness in his lumbar spine; his

attention and memory were intact with normal speech. [R. 476]. Plaintiff had full muscle

strength. He was admitted to the hospital for observation and neurological consultation.


                                            6
His symptoms were thought to be stress-related. [R. 480-82]. All testing was non-

diagnostic, and he was released. Id.

      On October 7, 2013, Dr. Vodapally administered a second set of medial branch

blocks, which had significantly relieved Mr. Borelli’s pain the first time. [R. 709-10]. The

relief from the second set of blocks was marked but temporary. [R. 706-08]. Dr. Vodapally

administered a lumbar medial branch radiofrequency ablation (“RFA”) at the bilateral

lumbar area on November 26, 2013. [R. 703-05].

      Dr. Wijesekera saw Mr. Borelli in December 2013. Mr. Borelli reported feeling much

better after the RFA but noted an aching tailbone pain. [R. 646] At a December 23, 2013

visit, Mr. Borelli noted a marked increase in pain in the lower sacral area. [R. 645]. Dr.

Wijesekera ordered an MRI, which showed no significant changes from the prior MRI. [R.

544-45]. The MRI did show “a left foraminal small disc herniation mildly impinging on the

left L3 nerve root[,]” “[m]inimal disc bulging[,]” “similar right foraminal disc protrusion

and annular fissure at L4-5 contacting the right L4 nerve root[,]” and “[s]imilar tiny

central-right paracentral protrusion at L5-S1 minimally contacting the right S1 nerve

root.” [R. 544-45].

      Mr. Borelli continued primary care visits to Dr. Hong from October 2013 to

November 2014. [R. 515-18, 519-21, 524, 553-54, 556-57, 575-77, 583-85, 587-89].

      In January 2014, Mr. Borelli saw Dr. Wijesekera and noted lower back pain, which

improved with medication and worsened with activity, and denied any new numbness,

weakness, or tingling.    [R. 644].    Mr. Borelli’s physical examination findings were

unchanged. Id. Dr. Wijesekera noted that the MRI did not demonstrate any surgical

pathology and recommended continued conservative care, including physical therapy

and pain management. Id.


                                             7
      On January 24, 2014, Dr. Vodapally noted that Mr. Borelli had excellent relief of his

lower back pain following the RFA site. [R. 781-83]. Mr. Borelli’s sacroiliac joint was

tender and Dr. Vodapally performed a sacroiliac joint injection on February 11, 2014. [R.

778-79, 783]. Oxycodone and Valium were re-prescribed, and Mr. Borelli reported that his

medication was working well. [R. 779]. Dr. Vodapally performed another set of nerve

blocks on March 18, 2014, [R. 546-47], and performed a Sacroiliac joint injection on April

8, 2014. [R. 525-27]. Mr. Borelli reported pain in the left gluteal area after his injection.

[R. 761-66]. Dr. Vodapally recommended ibuprofen, gave Mr. Borelli samples of Duexis,

and replaced Oxycodone with Percocet. [R. 763, 766].

      Mr. Borelli’s gluteal area pain continued at his April 16, 2014 and May 16, 2014

visits. [R. 761-63, 758-60]. Dr. Vodapally administered a sacroiliac joint injection on June

17, 2014. [R. 756-57].

      In December 2014, Mr. Borelli reported that his medication reduced his pain

symptoms by 50 percent, but indicated continued low back pain and the development of

medication tolerance. [R. 699-701].

      Mr. Borelli saw Dr. Hong on January 29, 2015 complaining of back pain and

numbness following a fall on ice. [R. 579-581]. An x-ray was unremarkable. [R. 543]. At

a follow-up visit on February 4, 2015, Dr. Vodapally recommended another RFA, which

took place March 3, 2015. [R. 372, 691-94, 749-50]. Mr. Borelli reported a 50 percent relief

of lower back pain following the RFA. [R. 687-90, 746-48]. Dr. Vodapally discontinued Mr.

Borelli’s Oxymorphone in February 2015 because his drug test was negative for opioids

but restarted the Oxymorphone in April 2015. [R. 684-86, 690, 741-45, 751-52].




                                             8
      In May, June, and July 2015, Dr. Vodapally continued Mr. Borelli on Oxymorphone.

[R. 673-75, 678-83, 726-28, 732-37]. In July 2015, Dr. Vodapally performed a lumbar medial

branch RFA. [R. 693-94].

      Dr. Hong’s notes from a July 29, 2015 visit, precipitated by forearm pain after

slipping, indicate that Mr. Borelli “is unable to move around well. Not capable to perform

any type of jobs. He has been applying for Social Security. History of depression. Still

feels depressed.”    [R. 561].   Dr. Hong recommended continued pain management,

psychiatry evaluation, and that, due to his depression and pain, that Mr. Borelli not work.

Id.

      Mr. Borelli continued pain management visits to Dr. Vodapally. Dr. Vodapally

administered another steroid injection at the L5-S1 level on August 4, 2015. [R. 530-32].

At an August 31, 2015 follow-up appointment, Mr. Borelli indicated that his medication

improved his pain symptoms by 50 percent. [R. 721-23].

      On September 30, 2015, Mr. Borelli reported increasing low back pain with left leg

numbness to Dr. Vodapally. [R. 802-04]. In September and October 2015, Dr. Vodapally

noted that Mr. Borelli had improved pain control with RFA of the lumber medial branch

and indicated that he would schedule for a repeat procedure. [R. 795-97, 802-04]. Dr.

Vodapally added Oxymorphone ER for around-the-clock pain control. [R. 797, 804].

      Mr. Borelli went to the Yale New Haven Hospital Emergency Room on September

10, 2016 with chest pain of non-cardiac origin. [R. 81-106]. He returned on October 15,

2016 with chronic low back pain. [R. 59-80]. He was diagnosed with chronic low back

pain and with an opioid use disorder. He attended a MAAS program two days later, where

he indicated he was dependent on opiates and unable to function without them. [R. 24].




                                            9
Mr. Borelli reported that the prescribed medication was not enough to deal with his pain.

[R. 30].

       The November 7, 2016 chart note from MAAS indicates that Mr. Borelli was on

prescribed Suboxone, which had a beneficial impact on his pain. [R. 43-45]. The stated

short-term goals were to “get stable on [suboxone] and stop using opiates” and “to get

back to work.” [R. 44].

       Mr. Borelli presented to the MAAS program on February 27, 2017 with “depress[ion]

and has suicidal ideation and plans, however feels safe today.” [R. 51]. He refused an

emergency room referral. Id. The same occurred when Mr. Borelli was seen at MAAS on

March 6, 2017. [R. 52]. Mr. Borelli was seen at Fair Haven Behavioral Health on March 28,

2017 and diagnosed with “severe episode of recurrent major depression, without

psychotic features.” [R. 17].

            B. State Agency Medical Opinions

       State agency medical consultant Dr. Meghana Karande reviewed the record on

September 23, 2013. See [R. 206]. Dr. Karande’s assessment indicates that Mr. Borelli

could occasionally lift and/or carry twenty pounds and could frequently lift and/or carry

ten pounds. [R. 205]. It further indicates that Mr. Borelli could stand and/or walk for a

total of about six hours and could sit for a total of about six hours in an eight-hour work

day. Id. He could push and/or pull without limitation. Id. He could frequently climb

ramps or stairs, balance, kneel, stoop, crouch, and crawl and occasionally climb ladders,

ropes, and scaffolds. Id. Further, Dr. Karande’s assessment indicates that Mr. Borelli

has no manipulative, visual, communicative, or environmental limitations. [R. 206].

       State agency medical consultant Dr. Firooz Golkar reviewed the record on February

21, 2014.     See [R. 216].   Dr. Golkar’s assessment indicates that Mr. Borelli could


                                            10
occasionally lift and/or carry fifty pounds and frequently lift and/or carry twenty-five

pounds. [R. 215]. It further indicates that Mr. Borelli could stand and/or walk for a total

of about six hours and could sit for a total of about six hours in an eight-hour work day.

Id. He could push and/or pull without limitation. Id. He could frequently climb ramps or

stairs, balance, kneel, and crouch and occasionally climb ladders, ropes, and scaffolds,

stoop, and crawl. [R. 215-16]. Further, Dr. Golkar’s assessment indicates that Mr. Borelli

has no manipulative, visual, communicative, or environmental limitations. [R. 216].

          C. Hearing Testimony

                 i. Mr. Borelli’s Testimony

      Mr. Borelli testified that his disability stems from his back. [R. 161]. He reported

“constant pain, numbness, sharp pain, tingling of the legs, sometimes I get a sharp pain.”

Id. He indicated that along with the numbness and tingling in his legs, they cramp up and

sometimes give out. Id. Mr. Borelli explained that he sometimes “walk[s] funny because

of the back pain.” [R. 166].

      Mr. Borelli testified that he does not carry objects of weight; he does not go grocery

shopping, clean the house, or do dishes or laundry. Id. Beyond reheating food in the

microwave, Mr. Borelli testified that he does not cook. Id. He testified that it is painful to

carry a gallon of milk and that he has small bottles for his milk and his water. [R. 171].

      He testified that he gets up at 4:30 am when it is time to take his pain medication.

Id. at 167. He explained that his morning routine, including brushing his teeth and

shaving, take place in the bathtub, as it is painful to stand and lean over the sink. [R.

175]. He later drives his wife to work and his kids to school before returning home, eating,

and getting back in bed. Id. After picking his children up from school, he will sit and lay

with them and play video games with them. Id. at 167-68. He testified that he is “in bed


                                              11
all hours, that’s where [he] mostly spend[s] [his] time[,]” as lying down is the most

comfortable position for him. [R. 172]. He explained that the pain worsens the more he

moves, and he generally only goes out to drive his wife and kids to work and school and

to go to church once or twice a month. [R. 173].

      Mr. Borelli testified that sitting is painful and that it is painful to extend his arms

out as if to use a keyboard. [R. 170-71]. He sometimes uses the home computer but is

only able to do so for approximately 20 minutes. [R. 171]. When Mr. Borelli does stand

or sit for some period of time, or does other activities, he said that he would be in bed

more the next day to recoup from the pain. [R. 175]. Mr. Borelli explained that the pain

medication and nerve ending injections “take[] away a lot of the pain but [] also numb . .

. everything.” [R. 172].

      Mr. Borelli testified that he has not had treatment for depression, though he went

to a therapist once but did not find it helpful. [R. 177-79]. He testified that he told the

therapist and Dr. Hong that he was depressed, but declined medication for his depression

when offered by Dr. Hong. Id.

      Mr. Borelli testified that while he collected unemployment benefits for a time, he

stopped collecting unemployment when he could no longer work. [R. 164-65].

      Regarding his past relevant work, Mr. Borelli testified that he worked for an

extended period at Carbonella and Desarbo as a warehouse driver, which involved

loading and unloading trucks and picking up orders for delivery. [R. 183-84]. This work

involved lifting between 30 and 150 pounds and was mostly on his feet to load and pack

trucks. [R. 184]. He would drive “big box trucks” to deliver the products he had loaded.

Id. at 189-90.




                                            12
       Mr. Borelli also previously worked for Security Services of Connecticut for two

years, signing people in and out of the building, checking visitors’ bags, and doing

rounds every hour for about fifteen minutes to make sure doors were locked. Id. at 185-

86. The job did not involve any heavy lifting. Id. at 186. He had the same job duties while

working for Securitas and Murphy Security. Id. at 186-87, 188.

       Mr. Borelli also testified that, as a janitor for Johnson Controls, he cleaned the

office building, including waxing and stripping the floors and carpets. He testified that

he was on his feet the entire time and had to carry cleaning supplies, move furniture, set

up desks and tables for meetings. Id. at 187-88. He explained that he did the same kind

of work for Gaylord and Three-L. Id. at 188.

                ii. Vocational Expert Testimony

       The vocational expert, Mr. King, testified as to the skill and exertional level of Mr.

Borelli’s past work. [R. 191]. Mr. King testified that the janitor / custodian job was

classified as medium duty with SCP of 2. Id. The security guard position is classified as

light duty with an SVP of 3. Id. The order picker / warehouse worker is classified as

medium duty with an SVP of 2, though as described by Mr. Borelli it would be classified

as heavy duty work. Id. The truck driver role is classified as medium duty with an SVP

of 3. Id.

       The ALJ then asked Mr. King whether an individual of Mr. Borelli’s age, education

and past work experience and who is capable of medium work with frequent balancing,

kneeling, crouching, climbing ramps and stairs, occasional stooping, crawling, climbing

ladders, ropes and scaffolding, and occasional exposure to unprotected heights and

dangerous, moving machinery, can perform any of Mr. Borelli’s past work. [R. 193-94].

Mr. King explained that such an individual should be able to do the janitor position and


                                             13
the security position both as described by Mr. Borelli and as customarily performed. Id.

at 194. He also noted that such an individual would be able to perform the truck driver

position as described by DOT but not with the lifting described by Mr. Borelli. Id.

       The ALJ then asked Mr. King whether, in addition to the conditions in the first

hypothetical, that individual would be able to perform any of Mr. Borelli’s past work if he

would have absences from work two or more days per month on an ongoing basis. Id. at

194-95. Mr. King testified that, based on his thirty years of experience working with

employers and his understanding of what they will and will not tolerate in terms of

absences, such an individual would not be able to perform any competitive employment.

Id. at 195.

          D. Evidence Submitted to Appeals Council

       Mr. Borelli submitted medical record evidence to the appeals council after the

unfavorable decision of the ALJ, including the following information.

       Mr. Borelli was treated in the emergency room in September 2016 for unspecified

chest pain. [R. 81-106]. In October 2016, Mr. Borelli went to the emergency room twice

for back pain. [R. 53-80]. At his October 15, 2016 visit to the emergency room, Mr. Borelli

was diagnosed with opioid use disorder. [R. 74-75]. Mr. Borelli began drug dependence

treatment later that month at Chemical Abuse Services Agency. [R. 24-43]. Mr. Borelli

reported that he was addicted to pain medications but stated that, in general, his health

was good and denied medical conditions other than back pain. Id. Mr. Borelli was started

on Suboxone. [R. 44-45].

       In December 2016, Mr. Borelli reported to a counselor at Chemical Abuse Services

Agency that he took care of the house when his wife was at work by cooking dinner,




                                            14
cleaning, and helping his children with homework and tried to exercise every day despite

the pain. [R. 46].

        In January 2017, Mr. Borelli reported that he was struggling with thoughts and

emotions but did not want to see a psychiatrist. [R. 47]. Also in January 2017, Mr. Borelli

had a pain management consultation with Dr. Douglas Olson. [R. 13-14]. Dr. Olson

prescribed Buprenorphine-Naloxone and Narcan. [R. 13]. Mr. Borelli’s other medications

were Ibuprofen and Tizanidine. Id. Dr. Olson continued the medications in February 2017.

[R. 15-16]. In March 2017, Mr. Borelli reported depression and suicidal thoughts to his

counselor and was prescribed Cymbalta, which was adjusted in April 2017. [R. 17-21].

           E. ALJ Decision

        On July 16, 2013, Mr. Borelli applied for disability insurance benefits under Title II

of the Social Security Act, citing an onset of disability date of December 31, 2011 based

on chronic back pain and cervical radiculopathy. [R. 289-90]. His claim was initially

denied on June 19, 2014 and on reconsideration on February 3, 2015. [R. 219-223, 227-

229].    He thereafter requested a hearing on April 2, 2014, which was held before

Administrative Law Judge (“ALJ”) Imelda K. Harrington on January 5, 2016. [R. 151-189].

ALJ Harrington rendered her opinion on April 27, 2016, denying Mr. Borelli’s request for

disability insurance benefits. [R. 114-134]. The Appeals Council denied Mr. Borelli’s

Request for Review by notice dated August 7, 2017, [R.6-12], making ALJ Harrington’s

decision the final appealable decision. ALJ Harrington’s conclusions are as follows.

        First, the ALJ concluded that Mr. Borelli meets the insured status requirements of

the Social Security Act through December 31, 2017. [R. 119]. The ALJ next concluded

that Mr. Borelli had not engaged in substantial gainful activity since December 31, 2011,

the alleged onset date. [R. 120]. The ALJ found that, while Mr. Borelli worked after the


                                              15
alleged disability onset date, the work activity did not rise to the level of substantial

gainful activity. Id.

      The ALJ found that Mr. Borelli has three severe impairments: lumbosacral

spondylosis without myelopathy, sacroiliitis, and obesity. Id. The ALJ recognized that

there was objective evidence in the record of Mr. Borelli’s non-severe impairments, which

establish only a slight abnormality or a combination of slight abnormalities that would

have no more than a minimal effect on Mr. Borelli’s ability to meet the basic demands of

work activity. Id. Those non-severe impairments include dysphagia, gastrointestinal

reflux disease (“GERD”), sinusitis, toothache, otitis, inclusion cyst on fingers and

laceration to the left arm. Id.

      The ALJ further found that Mr. Borelli’s medically determinable mental impairment

of depressive disorder does not cause more than minimal limitation in his ability to

perform basic mental work activities and is therefore also non-severe. [R. 121]. In coming

to this conclusion, the ALJ considered the four broad functional areas (activities of daily

living; social functioning; concentration, persistence or pace; and extended episodes of

decompensation), the “paragraph B” criteria, see CFR, Part 404, Subpart B, App’x 1, and

found the following: Mr. Borelli’s activities of daily living have no limitation; Mr. Borelli’s

social functioning has mild limitation; Mr. Borelli’s concentration, persistence, or pace

have mild limitation; Mr. Borelli has experienced no episodes of decompensation which

have been of extended duration. [R. 121].

      The ALJ found that the record indicated that Mr. Borelli reported or exhibited signs

and symptoms that never culminated in a specific diagnosis sufficient to establish a

medically determinable impairment, including cerebral vascular accident (“CVA”),

transient ischemic attach (“TIA”), and irritable bowel syndrome (“IBS”). [R. 122].


                                              16
       The ALJ next found that Mr. Borelli does not have an impairment or combination

of impairments that meet or medically equal the severity of one of the listed impairments

in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

[R. 122]. The ALJ found that Mr. Borelli has the residual functional capacity (“RFC”) to

perform medium work as defined in 20 CFR 404.1567(c), except he can perform frequent

balancing, kneeling, crouching, and climbing ramps and stairs with occasional stooping,

crawling, and climbing ladders, ropes, or scaffolds. [R. 123]. The ALJ also found that Mr.

Borelli may have occasional exposure to unprotected heights and dangerous moving

machinery. Id.

       Finally, the ALJ found that Mr. Borelli is capable of performing past relevant work

as a janitor and security guard.     [R. 127].    The documented vocational background

established that Mr. Borelli had worked as a janitor/custodian, security guard, order

picker, and truck driver within the last fifteen years. [R. 127-28].   The ALJ relied on the

testimony of a vocational expert who testified that an individual of Mr. Borelli’s RFC would

be able to perform Mr. Borelli’s past relevant work of a janitor and a security guard, as

actually and generally performed in the regional and national economy. [R. 128].

       Because the ALJ found that Mr. Borelli retains the capacity to perform his past

relevant work, the ALJ concluded that Mr. Borelli failed to meet his burden of proof and

that Mr. Borelli has not been under disability, as defined in the Social Security Act, from

December 31, 2011, through the date of the decision. [R. 128-29].

       This appeal ensued on May 10, 2018 and was fully briefed on December 14, 2018.

 II.   Discussion

       “In reviewing a final decision of the SSA, this Court is limited to determining

whether the SSA’s conclusions were supported by substantial evidence in the record and


                                             17
were based on a correct legal standard.” Lamay v. Comm’r of Soc. Sec., 562 F.3d 503,

507 (2d Cir. 2009) (citing 42 U.S.C. § 405(g)). “Substantial evidence is more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (internal quotation marks and citations omitted). “[A district

court] must consider the whole record, examining the evidence from both sides, because

an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Petrie v. Astrue, 412 F. App’x 401, 403–04 (2d Cir. 2011) (quoting

Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)) (internal quotation

marks omitted).     “Even if the Commissioner’s decision is supported by substantial

evidence, legal error alone can be enough to overturn the ALJ’s decision.” Ellington v.

Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983,

986 (2d Cir. 1987)).

        To be “disabled” under the Social Security Act, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A).

        The SSA has promulgated the following five-step sequential evaluation process to

evaluate disability claims:

   1.      First, the [Commissioner] considers whether the claimant is currently engaged
           in substantial gainful activity (“Step One”).

   2.      If she is not, the [Commissioner] next considers whether the claimant has a
           “severe impairment” which significantly limits her physical or mental ability to
           do basic work activities (“Step Two”).

   3.      If the claimant suffers such an impairment, the third inquiry is whether, based
           solely on medical evidence, the claimant has an impairment which is listed in
           Appendix 1 of the regulations (“Step Three”).

                                             18
       4.             If the claimant does not have a listed impairment, the fourth inquiry is whether,
                      despite the claimant’s severe impairment, she has the Residual Functional
                      Capacity (“RFC”) to perform her past work (“Step Four”).

       5.             Finally, if the claimant is unable to perform her past work, the [Commissioner]
                      then determines whether there is other work which the claimant could perform
                      (“Step Five”).

Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (citing 20 C.F.R. § 404.1520). If the claim

fils on any step, the inquiry is over and the claim is denied. 20 C.F.R. § 404.1520

              A claimant’s RFC is “what an individual can still do despite his or her limitations.”

SSR 96–8p, Policy Interpretation Ruling Titles II and XVI: Assessing Residual Functional

Capacity in Initial Claims (“SSR 96–8p”), 1996 WL 374184, at *2 (S.S.A. July 2, 1996);

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96–8p). “Ordinarily, RFC is

the individual’s maximum remaining ability to do sustained work activities in an ordinary

work setting on a regular and continuing basis, and the RFC assessment must include a

discussion of the individual’s abilities on that basis.”4 SSR 96–8p, 1996 WL 374184, at *2.

“A ‘regular and continuing basis’ means 8 hours a day, for 5 days a week, or an equivalent

work schedule.” Id.; Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013) (defining RFC as

“an individual’s ability to do sustained work-related physical and mental activities in a

work setting on a regular and continued basis”) (quoting SSR 96–8p, 1996 WL 374184, at

*1). RFC is “an assessment based upon all of the relevant evidence . . . [which evaluates





4
  The determination of whether such work exists in the national economy is made without
regard to: 1) “whether such work exists in the immediate area in which [the claimant]
lives;” 2) “whether a specific job vacancy exists for [the claimant];” or 3) “whether [the
claimant] would be hired if he applied for work.” Bowen v. Yuckert, 482 U.S. 137, 140
(1987) (internal quotation marks omitted).

                                                               19
a claimant’s] ability to meet certain demands of jobs, such as physical demands, mental

demands, sensory requirements, and other functions.” 20 C.F.R. § 220.120(a).5

              Here, Mr. Borelli argues that ALJ Harrington failed to develop the record and further

challenges ALJ Harrington’s consideration of his subjective claims of pain and her

conclusion regarding his RFC.

                      A. Duty to Develop the Record

              Mr. Borelli argues that the ALJ failed to satisfy her duty to develop the record

because there are no treating physician/clinician opinions on the function-by-function

impact of Mr. Borelli’s severe impairments in the record. [Dkt. 19-1 at 14-15]. Specifically,

Mr. Borelli suggests that the ALJ should have sought assessments from Dr. Vodapally,

Mr. Borelli’s pain management physician, Dr. Wijesekera, his orthopedist, and Dr. Hong,

his long-time primary care physician. Id. at 15-16.

              Whether the ALJ has met her duty to develop the record is a threshold question.

Before determining whether the ALJ’s decision is supported by substantial evidence

under 42 U.S.C. § 405(g), “the court must first be satisfied that the ALJ provided plaintiff

with ‘a full hearing under the Secretary’s regulations’ and also fully and completely

developed the administrative record.” Scott v. Astrue, No. 09-CV-3999 (KAM), 2010 WL

2736879, at *12 (E.D.N.Y. July 9, 2010) (quoting Echevarria v. Sec’y of Health & Human

Servs., 685 F.2d 751, 755 (2d Cir. 1982)).                     Where the ALJ failed to develop the

administrative record, remand for a new hearing is appropriate. See Rosa v. Callahan,

168 F.3d 72, 80-81, 83 (2d Cir. 1999).





5
   An ALJ must consider both a claimant’s severe impairments and non-severe
impairments in determining his/her RFC. 20 C.F.R. § 416.945(a)(2); De Leon v. Sec’y of
Health & Human Servs., 734 F.2d 930, 937 (2d Cir. 1984).
                                          20
      The hearing on disability benefits is a non-adversarial proceeding and the ALJ

therefore has an affirmative obligation to develop the administrative record. Perez v.

Chater, 77 F.3d 41, 47 (2d Cir. 1996). The regulations describe this duty, stating that

“[b]efore we make a determination that you are not disabled, we will develop your

complete medical history . . . [and] will make every reasonable effort to help you get

medical reports from your own medical sources when you give us permission to request

the reports.” 20 C.F.R. § 404.1512(d). They further state that “[w]hen the evidence we

receive from your treating physician . . . or other medical source is inadequate for us to

determine whether you are disabled, . . . [w]e will first recontact your treating physician .

. . or other medical source to determine whether the additional information we need is

readily available.” 20 C.F.R. § 404.1512(e).

      The duty to develop the record exists even when the claimant is represented at the

hearing stage. Perez, 77 F.3d at 47. Thus, where there are deficiencies in the record, the

ALJ is under an affirmative obligation to develop the claimant’s medical history. Rosa v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999). On the other hand, “where there are no obvious

gaps in the administrative record, and where the ALJ already possesses a ‘complete

medical history,’ the ALJ is under no obligation to seek additional information in advance

of rejecting a benefits claim.” Id. at 79 n.5.      Put another way, the duty to develop the

record does not transform the ALJ into an advocate for the claimant obliging the ALJ to

seek out evidence to support a claim where no gap exists.

      The claimant contends the record is incomplete and bears a burden of establishing

first that the record is incomplete and second that the missing evidence is significant.

Santiago v. Astrue, No. 3:10 CV 937 (TPS)(CFD), 2011 WL 4460206, at *2 (D. Conn. Sept.

27, 2011) (citing Pratts v. Chater, 94 F.3d 34, 37-38 (2d Cir. 1996)); see also Parker v.


                                               21
Colvin, No. 3:13-cv-1398 (CSH), 2015 WL 928299, at *12 (D. Conn. Mar. 4, 2015). He must

show that the specific failure constitutes harmful error. Id.

      “The ALJ’s duty to assist a claimant in obtaining her medical records ‘carries

particular importance’ in light of the well-established ‘treating physician rule,’ which

requires the ALJ to grant controlling weight to the opinion of a claimant’s treating

physician if the opinion is well supported by medical findings and not inconsistent with

other substantial evidence.” Pabon v. Barhart, 273 F. Supp. 2d 506, 514 (S.D.N.Y. 2003)

(quoting Jones v. Apfel, 66 F. Supp. 2d 518, 528 (S.D.N.Y. 1999)). However, the Second

Circuit has considered the impact of the absence of opinion evidence and concluded that

“remand is not always required when an ALJ fails in his duty to request opinions,

particularly where . . . the record contains sufficient evidence from which an ALJ can

assess the petitioner’s residual functional capacity.” Tankisi v. Comm’r of Soc. Sec’y,

521 F. App’x 29, 34 (2d Cir. 2013). If the medical records themselves shed sufficient light

on a claimant’s ability or inability to perform work, a medical source statement or formal

medical opinion is not necessarily required. Monroe v. Comm’r of Soc. Sec’y, 676 F.

App’x 5, 8 (2d Cir. 2017); see also Guillen v. Berryhill, 697 F. App’x 107, 108-09 (2d Cir.

2017) (remanding because the medical records “offer no insight into how her impairments

affect or do not affect her ability to work, or her ability to undertake her activities of

everyday life”). Thus, “remand for failure to develop the record is situational and depends

on the ‘circumstances of the particular case, the comprehensiveness of the

administrative records, and . . . whether an ALJ could reach an informed decision based

on the record.’” Holt v. Colvin, No. 3:16-CV-01971 (VLB), 2018 WL 1293095, at *7 (D. Conn.

Mar. 13, 2018) (quoting Sanchez v. Colvin, No. 13 Civ. 6303, 2015 WL 736102, at *5-6

(S.D.N.Y. Feb. 20, 2015)).


                                            22
      Here, Mr. Borelli argues that the ALJ’s RFC does not reflect his actual limitations

because it was crafted without opinions of treating physicians Vodapally, Wijesekera, or

Hong. [Dkt. 19-1 at 23]. The Commissioner contends that the ALJ sufficiently developed

the record and appropriately relied on the opinions of the state agency medical

consultants who reviewed the record—Drs. Golkar and Karande—along with the medical

treatment records in determining Mr. Borelli’s RFC. [Dkt. 27-1 at 20-26].

      Mr. Borelli had three long-standing treating physicians—Dr. Hong, Dr. Wijeskera,

and Dr. Vodapally. The record includes visit notes and treatment reports from each of

these doctors.     However, the notes and reports do not include function impact

assessments which would have enlightened the ALJ’s RFC determination.

      Mr. Borelli’s primary care physician, Dr. Hong, treated Mr. Borelli from at least 2012

through 2015. In the visit notes, Dr. Hong consistently indicates that Mr. Borelli has

ongoing obesity and back pain, sometimes recommending diet and exercise, but

otherwise making no comment as to Mr. Borelli’s physical functioning. See [R. 555-89].

Dr. Hong does, on one occasion, note that he recommended Mr. Borelli not work “due to

his depression and pain.” [R. 561]. The ALJ assigned the statement no weight because

“it is conclusory, and unsupported by the treatment notes showing the effectiveness of

the claimant’s conservative treatment for his back condition along with normal mental

status examinations with no mental health treatment[.]” [R. 127]. Dr. Hong’s treatment

notes do not reference Mr. Borelli’s functional capacity or limitations.

      His orthopedist, Dr. Wijeskera, also consistently documents Mr. Borelli’s lower

back pain and sometimes notes that the pain worsens with activity, but otherwise does

not provide any evaluations or observations regarding Mr. Borelli’s functional capacity.

[R. 439-60, 644-51].


                                            23
      His pain specialist, Dr. Vodapally, notes Mr. Borelli’s complaints of lower back pain,

characterized as “constant, dull, throbbing, and intermittent sharp pain with activity.” [R.

673, 674-701]. On multiple occasions, Dr. Vodapally indicates that Mr. Borelli reported

that his pain does not significantly affect his basic activities of daily living, such as

bathing, dressing, eating, etc., but that it does significantly affect the instrumental

activities of daily living, such as shopping and using transportation. Id. Dr. Vodapally

administers injections and radio frequency ablations and prescribes medication, which

he notes Mr. Borelli reports improve his pain by fifty percent. Id. Dr. Vodapally’s visit

notes, however, are devoid of any kind of assessment or opinion regarding the impact of

Mr. Borelli’s pain on his functioning.

      As the ALJ notes in her decision, on multiple occasions, Mr. Borelli’s doctors

recommend he exercise to lose weight. [R. 407, 589, 594]. These recommendations

suggest the claimant is not only capable of but would benefit from some degree of

exertional activity, however the amount is unspecified.         The fact that his treating

physicians considered the need for Mr. Borelli to engage in physical activity suggests

they would have an opinion on the type and intensity of the physical activity in which he

could engage. .

      Mr. Borelli also saw Dr. Levin in 2012 and 2013 for pain management. Dr. Levin’s

visit notes indicate that Mr. Borelli reported that his ability to do chores and other

activities of daily living were intact. [R. 398, 424]. These notes are helpful indicators of

Mr. Borelli’s own reported functional capacity, but still do not relay the treating

physician’s opinion as to Mr. Borelli’s physical limitations.

      The ALJ did have, and considered, the evaluations of the consulting physicians.

See [R. 126-27].    However, these physicians reviewed the medical record—in Dr.


                                            24
Karande’s case, only the records up to September 2013, and in Dr. Golkar’s case, only up

to February 2014—and did not evaluate Mr. Borelli in person at any time. They did not

have the benefit and insight that comes from having treated a patient in person or over a

period of time. Rather, they had only what the record reflected. The record in this case,

without treating physician opinions or evaluations, does not provide a sufficient basis

from which to determine Mr. Borelli’s residual functional capacity.

              The Court can understand why the ALJ thought that opinions from the treating

physicians would not be of use based on the record before her, including diagnostic tests

indicating that Mr. Borelli’s physical condition did not account for the severity of his

claims of pain, see [R. 644-45]. However, the ALJ lacked any kind of opinion or evaluation

of how Mr. Borelli’s conditions impact his ability to function from the doctors who treated

Mr. Borelli. For this reason, the Court remands this case for further development of the

record.

                      B. Claims of Pain

              Mr. Borelli also argues that the ALJ did not give sufficient weight to his claims of

pain.            [Dkt. 19-1 at 23].                            The Commissioner contends that the ALJ appropriately

considered Mr. Borelli’s subjective statements in determining his RFC. [R. 27-1 at 27].

The Court will proceed to consider this issue despite the necessary remand in order to

emphasize the ALJ’s discretion to evaluate a claimant’s subjective claims of pain and the

ALJ’s proper exercise of that discretion in coming to her RFC determination in this case.6

              Social Security Administration regulations provide that, “[i]n evaluating the

intensity and persistence of your symptoms, including pain, [the Secretary] will consider



6
 This is not to say that the ALJ’s evaluation of the credibility of Mr. Borelli’s claims of
pain may not be impacted by any treating physician opinions the ALJ is able to procure
on remand.
                                           25
all of the available evidence, including your medical history, the medical signs and

laboratory findings and statements about how your symptoms affect you. [The Secretary]

will then determine the extent to which your alleged functional limitations and restrictions

due to pain or other symptoms can reasonably be accepted as consistent with the

medical signs and laboratory findings and other evidence to decide how your symptoms

affect your ability to work.” 20 C.F.R. § 404.1529(a). They further provide that “[y]our

symptoms, including pain, will be determined to diminish your capacity for basic work

activities to the extent that your alleged functional limitations and restrictions due to

symptoms, such as pain, can reasonably be accepted as consistent with the objective

medical evidence and other evidence.” Id. § 404.1529(c)(4).

      The Second Circuit has made clear that “subjective pain may serve as the basis for

establishing disability, even if such pain is unaccompanied by positive clinical findings

or other ‘objective’ medical evidence.” Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979).

Succinctly put, “If pain is real to the patient and as such results in that person being

physically unable to engage in any gainful occupations suited to his training and

experience, and this results from any medically determinable physical or mental

impairment, the disability entitles the person to the statutory benefits even though the

cause of such pain cannot be demonstrated by objective clinical and laboratory findings.”

Id. at 27 n.3 (internal quotation marks omitted) (quoting Page v. Celebrezze, 311 F.2d 757,

762-63 (5th Cir. 1963)). However, “the Secretary is not obliged to accept without question

the credibility of [] subjective evidence” of a claimant’s pain. Id. at 27. “The ALJ has

discretion to evaluate the credibility of a claimant and to arrive at an independent

judgment, in light of medical findings and other evidence, regarding the true extent of the

pain alleged by the claimant.” Id. Where there is conflicting evidence about a claimant’s


                                            26
pain, the ALJ must make credibility findings. Donato v. Sec’y of HHS, 721 F.2d 414, 418-

19 (2d Cir. 1983). The ALJ is in the best position to decide issues of credibility. Kirkland

v. RR Retirement Bd., 706 F.2d 99, 103-04 (2d Cir. 1983).

      “[I]f the ALJ after weighing the objective medical evidence in the record,

appellant’s demeanor, and other indicia of credibility had decided to discredit appellant’s

claims of severe, disabling pain, then the decision would be supported by substantial

evidence and [would be affirmed].” Marcus, 615 F.2d at 27. “If, on the other hand, the

ALJ in fact did not consider the credibility of appellant’s claims of disabling pain, but

instead rejected her claims on the ground that objective, clinical findings could not

establish a cause for such intense pain, then . . . the Secretary’s decision was premised

on an erroneous legal standard.” Id.

      The ALJ’s decision thoroughly recounts Mr. Borelli’s testimony regarding his pain

and the ways in which it impacts his functioning. See [R. 123-24]; see also supra at

Section I.C.i. The ALJ then states:

      After careful consideration of the evidence, the undersigned finds that the
      claimant’s medically determinable impairments could reasonably be
      expected to cause the alleged symptoms; however, the claimant’s
      statements concerning the intensity, persistence and limiting effects of
      these symptoms are not entirely consistent with the medical evidence and
      other evidence in the record . . .

[R. 124]. The ALJ then proceeds to lay out how Mr. Borelli’s testimony is inconsistent

with the medical records and other reasons why she discounts his subjective claims of

pain. See id. at 124-26.

      The ALJ highlights the medical evidence of L3-L4 disc bulge potentially contacting

the L3 nerve root with noted L5-S1 paracentral annular tear and diffuse minimal disc

bulge, but also that Mr. Borelli was neurologically intact with no reported issues regarding

lower extremity strength, sensation, or reflexes. Id. The ALJ acknowledged that Mr.

                                            27
Borelli regularly sought treatment with his primary care provider, his orthopedist, a pain

specialist, and via emergency room visits on multiple occasions, but noted multiple

reports that Mr. Borelli’s pain improved with weight loss, medication, and injection

therapy. Id. at 124-25. The ALJ relied on the fact that Mr. Borelli had, at times, taken his

pain medication inconsistently, and declined to change or increase his medication. Id. at

125. In addition, she considers Dr. Wijeskera’s conclusion that Mr. Borelli’s MRI did not

account for his reported level of pain and Dr. Wijeskera’s recommendation of

conservative treatment rather than any surgical pathology. Id.; see [R. 644-45].

      Further, the ALJ highlighted that Mr. Borelli reported driving his wife to work and

children to school, attending church, and working after the alleged onset date, though

that work did not constitute disqualifying substantial gainful activity. Id. The ALJ noted

the lack of any treatment records recommending functional restrictions due to the pain

or the underlying condition.     Id. at 125-26.   Instead, Drs. Kruger, Chang, and Hong

encouraged exercise and diet in order to lose weight to improve Mr. Borelli’s pain,

suggesting both that the pain was not completely debilitating, and that Mr. Borelli could

alleviate its severity to a certain extent by physical exertion. Id. at 407, 589, 594]. The

Court notes that, “[o]f course, a remediable impairment is not disabling.” Dumas v.

Schweiker, 712 F.2d 1545, 1552 (2d Cir. 1983). (noting that the claimant failed to heed his

physicians’ recommendations to lose weight, as his obesity aggravated all of his

symptoms). Even further, “disability requires more than mere inability to work without

pain. To be disabling, pain must be so severe, by itself or in conjunction with other

impairments, as to preclude any substantial gainful employment.” Id.

      “The severity of pain is a subjective measure—difficult to prove, yet equally

difficult to disprove. [The court] must not constrain the Secretary’s ability to evaluate the


                                             28
credibility of subjective complaints of pain[.]” Id. The ALJ has discretion to “arrive at an

independent judgment, in light of medical findings and other evidence, regarding the true

extent of pain alleged by the claimant.” Marcus, 615 F.2d at 27. That is exactly what the

ALJ did in this case. She had the opportunity to observe the claimant and assess his

mobility and demeanor. Her decision to discount Mr. Borelli’s testimony as to the severity

of his pain and his self-reported limited daily activities to the extent she did is supported

by substantial evidence in the record.

                      C. Residual Functional Capacity Assessment

              The ALJ found that Mr. Borelli has the RFC “to perform medium work as defined in

20 CFR 404.1567(c) except he can perform frequent balancing, kneeling, crouching and

climbing ramps and stairs with occasional stooping, crawling, and climbing ladders,

ropes, or scaffolds [and] may have occasional exposure to unprotected heights and

dangerous moving machinery.”                                    [R. 123].   Mr. Borelli argues that the ALJ’s RFC

determination is unsupported.                                  [Dkt. 19-1 at 29].   He contends that an obese, and

sometimes morbidly obese, individual could not climb ropes for up to one third of a work-

day, nor could an individual who has presented with an antalgic gait and history of ankle

surgery walk without limitation and climb ramps and stairs for up to two thirds of a work-

day. Id. at 30. He further contends that the ALJ’s accompanying conclusion that he would

be able to work as a janitor/custodian or security guard is unsupported, because even

the light level of exertion required for the security guard position would require Mr. Borelli

to be on his feet 100% of the work-day.7 Id.




7
  Under 20 C.F.R. § 404.1567(b), light work involves “lifting no more than 20 pounds at a
time with frequent lifting or carrying of objects weighing up to 10 pounds. Even though
the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing
                                               29
              The ALJ will reevaluate Mr. Borelli’s RFC after fully developing the record negating

the need for the court to consider the veracity of these claims.

              Conclusion

              For the aforementioned reasons, the Court DENIES Defendant’s Motion to Affirm

the Decision of the Commissioner, [Dkt. 27], and GRANTS Plaintiff’s Motion to Remand,

[Dkt. 19], in order to allow the ALJ to develop the record as discussed supra at Section

II.A. and reassess her findings based on the fully developed record. The Clerk is directed

to close this case.



                                                               IT IS SO ORDERED
                                                                           Vanessa Bryant
                                                               ____________________
                                                                           2019.09.06 15:21:52 -04'00'

                                                               Hon. Vanessa L. Bryant
                                                               United States District Judge


Dated at Hartford, Connecticut: September 6, 2019






and pulling of arm or leg controls. To be considered capable of performing a full or wide
range of light work, you must have the ability to do substantially all of these activities.”
                                            30
